DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2004/0059460) in view of Horiguchi (US 2017/0315534).

Regarding claim 1,
Endo discloses (Fig. 1):
the numerical controller (100) including: 
a processor(11)  configured to control a machine during a machining cycle to machine a workpiece (¶0017) by: 
in a first section of the machining cycle (Fig. 3, section 0) when the machine is machining the workpiece (¶0027-¶0029),  performing synchronous control of the machine based on a first reference 
wherein the first synchronous control ,method is selected to increase machining accuracy (Fig. 4, issues commands to machine workpiece with data for accuracy, ¶0033-¶0037), and
in a second section of the machining cycle (Fig. 5) when the machine is not machining the workpiece (position control, ¶0024-¶0025), performing synchronous control of the machine based on a second reference value (position Xi, for example), the second reference value is in accordance with a second synchronous control method used in the slave unit (30, 40, 50 position control, ¶0024-¶0026),
wherein the second synchronous control method is selected to correct for position error that occurred during the first synchronous control method (creates NC data based on previous control commands, ¶0035-¶0037).

They do not disclose:
A numerical controller  for performing axis synchronous control between a master unit and a slave unit corresponding to asynchronous systems in a master-slave mode,

However, Horiguchi teaches (Fig. 1):
A numerical controller (Fig. 1, 10) for performing axis synchronous control (¶0013) between a master unit (22) and a slave unit (26) corresponding to asynchronous systems in a master-slave mode (22, 26, ¶0018-¶0019),

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master 

Regarding claim 2,
Endo discloses (Fig. 1):
wherein speed-based synchronous control is performed in the first section (section 0, Rotational velocity), and position-based synchronous control is performed in the second section (section 1, position of tool, xi, for example, ¶0023).

Regarding claim 3,
Endo discloses (Fig. 1):
the numerical controller (100)comprising: 
a processor(11)  configured to control a machine during a machining cycle to machine a workpiece (¶0017) by: 
in a first section of the machining cycle (Fig. 3, section 0) when the machine is machining the workpiece (¶0027-¶0029), transmitting a reference value (Vi, rotational velocity, for example) used in the slave unit (30, 40, 50) as a first synchronization signal (¶0021), wherein the first synchronous control , method is selected to increase machining accuracy (Fig. 4, issues commands to machine workpeice with data for accuracy, ¶0033-¶0037), and in a second section of the machining cycle (Fig. 5) when the machine is not machining the workpiece (position control, ¶0024-¶0025), transmitting a second reference value (Xi) used in the slave unit (30, 40, 50) as a second synchronization signal (¶0021),


They do not disclose:
A numerical controller of a master unit for synchronizing a slave unit in a master-slave mode, the numerical controller comprising:

However, Horiguchi teaches (Fig. 1):
A numerical controller (Fig. 1, 10) for performing axis synchronous control (¶0013) between a master unit (22) and a slave unit (26) corresponding to asynchronous systems in a master-slave mode (22, 26, ¶0018-¶0019),

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master controller from Horiguchi that controls the controller in a Master-slave mode synchronously from a master controller as taught by Horiguchi in order to synchronize the work pieces for safety, (¶0018 - ¶0019). This would improve the reliability by improving redundancy in the synchronization method.

Regarding claim 4,
Endo discloses (Fig. 1):
a processor(11)  configured to control a machine during a machining cycle to machine a workpiece (¶0017) by: 

wherein the first synchronous control method is selected to increase machining accuracy (Fig. 4, issues commands to machine workpiece with data for accuracy, ¶0033-¶0037); 
in a second section (Section 1) of the machining cycle when the machine is not machining the workpiece (position control, ¶0024-¶0025), receiving a second synchronization signal as a second reference value(Xi) from the master unit (72, ¶0021),
 wherein the second synchronous control method is selected to correct for position error that occurred during the first synchronous control method (creates NC data based on previous control commands, ¶0035-¶0037); and 
a servomotor control unit (31) for driving a servomotor (32) based on the first reference value (V0, ¶0020-¶0022) included in the first synchronization signal in the first section (V0, section 0), and driving the servomotor (32) based on the second reference value (X1) included in the second synchronization signal in the second section (section 1, ¶0021, ¶0025).

They do not disclose:
A numerical controller of a slave unit synchronizing with a master unit in a master-slave mode, the numerical controller comprising:

However, Horiguchi teaches (Fig. 1):
A numerical controller (Fig. 1, 10) of a slave unit (26) synchronizing with a master unit (22) in a master-slave mode (¶0018-¶0019), the numerical controller (100) comprising:



Regarding claim 5,
Endo discloses the above elements from claim 1.
They do not disclose:
including the processor configured to control the machine during the machining cycle to machine the workpiece by: determining a method for synchronizing the slave unit with the master unit; and changing the signal used in the slave unit according to the method.

However, Horiguchi teaches (Fig. 1):
including the processor (Fig. 1, 20) configured to control the machine during the machining cycle to machine the workpiece by: determining a method for synchronizing the slave unit (26) with the master unit (22, ¶0018-¶0019); and changing the signal used in the slave unit according to the method (synchronizing master and slave units together, ¶0018-¶0019).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master controller from Horiguchi that controls the controller in a Master-slave mode synchronously from a 

Regarding claim 6,
Endo discloses (Fig. 3):
wherein the first reference value (Fig. 3, V0) and the second reference value (Xi) are selected from the group consisting of speed (Vi), position (Xi, ¶0023-¶0025), torque, and pressure.

Regarding claim 7,
Endo discloses (Fig. 1):
wherein the first reference value (fig. 3, Vi) is speed (Vi) and the second reference value (Xi) is position (¶0025).

Regarding claim 8,
Endo discloses (Fig. 1):
including the processor (Fig. 1, 11) configured to control the machine during the machining cycle to machine the workpiece by: determining a method for synchronizing the slave unit (¶0021) with the master unit (72);

They do not disclose:
and changing the signal used in the slave unit according to the method (synchronizing master and slave units together, ¶0018-¶0019).

However, Horiguchi teaches (Fig. 1):


Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the machine controller from Endo that synchronously controls various slave axis units using a processor (¶0017) and attach the master controller from Horiguchi that controls the controller in a Master-slave mode synchronously from a master controller as taught by Horiguchi in order to synchronize the work pieces for safety, (¶0018 - ¶0019). This would improve the reliability by improving redundancy in the synchronization method.

Regarding claim 9,
Endo discloses (Fig. 3):
wherein the first reference value (Fig. 3, V0) and the second reference value (Xi) are selected from the group consisting of speed (Vi), position (Xi, ¶0023-¶0025), torque, and pressure.

Regarding claim 10,
Endo discloses (Fig. 3):
wherein the first reference value (fig. 3, Vi) is speed (Vi) and the second reference value (Xi) is position (¶0025).

Regarding claim 11,
Endo discloses (Fig. 3):
wherein the first reference value (Fig. 3, V0) and the second reference value (Xi) are selected from the group consisting of speed (Vi), position (Xi, ¶0023-¶0025), torque, and pressure.

Endo discloses (Fig. 3):
wherein the first reference value (fig. 3, Vi) is speed (Vi) and the second reference value (Xi) is position (¶0025).

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-12, applicant argues that Endo only discloses one type of control and not two types of control as taught in claims 1-12, however, Examiner disagrees because in  Endo, Fig. 4, shows the first type of control when the workpiece is being  machined, ¶0031-¶0035, and when the machine is not machining the workpiece in Fig. 5, when the NC data is being created, ¶0038-¶0041.  Furthermore, the system from Endo both position controls and speed controls the motor as taught in ¶0020-¶0021.  AS such, examiner is maintaining the rejections from claims 1-12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano (US 2003/0137270) – servo motor controller






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846